Case 2:20-mc-00027 Document 1-10 Filed 03/16/20 Page 1 of 17 Page ID #:71




             EXHIBIT 6
Case 2:20-mc-00027 Document 1-10 Filed 03/16/20 Page 2 of 17 Page ID #:72




                                                                Claim No.: QB-2018-006323
    IN THE HIGH COURT OF JUSTICE
    QUEEN’S BENCH DIVISION
    MEDIA AND COMMUNICATIONS LIST

    BETWEEN

                                    JOHN CHRISTOPHER DEPP II
                                                                                       Claimant
                                               and

                             (1) NEWS GROUP NEWSPAPERS LTD
                                     (2) DAN WOTTON

                                                                                   Defendants


                                      RE-AMENDED REPLY




    References to paragraph numbers are to paragraphs of the Re-Amended Defence unless
    otherwise stated.


        1.     The Claimant joins issue with the Defendants on their Defence save for the
               admissions it contains and those averments therein which are expressly admitted
               below.


        2.     It is denied that the words complained of in the meaning relied on by the
               Defendants in paragraph 8 are true. As to the particulars of Truth, the Claimant
               pleads as follows:


               2.1.     The first and second sentences of paragraph 8a are admitted.


               2.1A     In relation to the incidents alleged in the Re-Amended Defence, it is the
                        Claimant’s case that he has never hit or committed any acts of physical



                                                 1
    3408654_5
Case 2:20-mc-00027 Document 1-10 Filed 03/16/20 Page 3 of 17 Page ID #:73



                       violence against Ms Heard. He has never done more than grab her arms
                       to prevent her punching him in the face.


                2.2.   Save that the general averment in the The third sentence of paragraph 8a
                       is denied. the Defendants have failed to set out any particulars supporting
                       that averment and accordingly the Claimant is unable to respond with
                       any further particularity.


                Late 2012/eEarly 2013


                2.2A   Save that the Claimant does not recall ever having a conversation with
                       Ms Heard about a tattoo and is therefore unable to admit or deny whether
                       the conversation as described therein took place, paragraph 8a.1 is
                       denied. It is expressly denied that the Claimant slapped or hit Ms Heard.
                       In late 2012/eearly 2013 (as the Defendants now advance their case) the
                       Claimant confined himself to drinking wine and using marijuana (having
                       been sober from around December 2011 to August 2012).


                8 March 2013


                2.2B   As to paragraph 8a.2:


                       2.2B.1 The first sentence is not admitted because the Claimant does not
                               recall whether he was at Ms Heard’s home on the 8 March 2013.


                       2.2B.2 The second sentence is denied. The signed painting by Ms
                               Heard’s former wife, Tasya Van Ree, was hanging by Ms
                               Heard’s bed. On a date the Claimant cannot now recall the
                               Claimant asked Ms Heard, as a courtesy, if she would move the
                               painting somewhere else.


                       2.2B.3 The third sentence is denied. The Claimant accepts that Ms
                               Heard’s extreme reaction to his request did continue into the
                               following day. The Claimant did not attempt to set fire to the
                               painting, either on the morning after the alleged incident or at all.




                                                    2
    3408654_5
Case 2:20-mc-00027 Document 1-10 Filed 03/16/20 Page 4 of 17 Page ID #:74



                     2.2B.4 The fourth and fifth sentences are denied. The Claimant did not
                             hit Ms Heard at all, nor did he grab, shake or shove her into a
                             wall.


                     2.2B.35 The thirdsixth sentence is not admitted; the Claimant does not
                             recall Ms Heard’s sister being asked to come over.


                     2.2B.4 The fourth sentence is denied. The Claimant did not hit Ms Heard.




                     2.2B.56 As to the fifthseventh sentence: it is admitted that the Claimant
                             had an exchange of texts with Ms Heard on 12 March 2013
                             containing the words quoted therein. The words were used to
                             placate Ms Heard; it is denied that the texts relate to any alleged
                             physical abuse of Ms Heard (which is denied).


                     2.2B.6 The fifth sentence is denied: the Claimant did not try to set fire to
                             the painting, either on the morning after the alleged incident or
                             ever.


            June 2013, Hicksville


            2.2B.a   As to paragraph 8.a.2.A, it is admitted that the Claimant was in Hicksville
                     in or around June 2013, with Ms Heard and some of her friends. It is
                     further admitted that the Claimant took mushrooms and alcohol. Ms
                     Heard and her friends also took mushrooms and alcohol, along with
                     MDMA. The Claimant did not know the girl the Defendants refer to as
                     being called Kelly-Sue. It is admitted that this girl was touching Ms
                     Heard, but it was in an extremely sexual manner. It is denied that the
                     Claimant became enraged, grabbed her wrist, threatened or hurt her in
                     any way.


            2.2B.b   The Claimant did speak with this girl, to explain that while he understood
                     that she was high, she should stop touching Ms Heard in such a sexual
                     manner. It is denied that the Claimant threw or smashed glasses, or ripped
                     Ms Heard’s dress. The Claimant did knock a wall sconce with his hand in


                                               3
    3408654_5
Case 2:20-mc-00027 Document 1-10 Filed 03/16/20 Page 5 of 17 Page ID #:75



                   the cabin, following an extended barrage of loud and nasty verbal abuse
                   by Ms Heard. The Claimant approached the person managing the
                   Hicksville site the following morning to address replacing the wall
                   sconce, which was arranged without issue. The Claimant’s position as to
                   the new alleged incidents raised in the Confidential Schedule to the Re-
                   Amended Defence are contained in the Confidential Schedule to this Re-
                   Amended Reply.


            24-25 May 2014


            2.2C   Save that the first sentence is admitted, paragraph 8a.3 is denied.
                   Specifically it is denied that the Claimant behaved in any of the ways
                   alleged during the flight on 24 May 2014. The Claimant and Ms Heard
                   were seated at the central table in the cabin. As the Claimant drew
                   sketches in his notebook, Ms Heard began to harangue him. This quickly
                   progressed to the continuous verbal barrage on her part, with which the
                   Claimant did not engage but continued sketching. Ms Heard stood up. In
                   the hope of calming her, the Claimant stretched his leg out to playfully
                   tap her on the bottom with his foot, but did not reach her. Ms Heard took
                   great offence at this harmless act, and continued to verbally berate the
                   Claimant. It is denied that the Claimant slapped Ms Heard in the face or
                   at all. Eventually, Stephen Deuters and Jerry Judge intervened to calm Ms
                   Heard down, and the flight continued to LA without incident. The
                   Claimant took himself to the plane’s bathroom, locked the door and slept
                   on the floor with a pillow.


            2.2D   The first sentence of paragraph 8a.4 is denied: paragraph 2.2C above is
                   repeated. It is admitted that Stephen Deuters had a text exchange with Ms
                   Heard on 25 May 2014 in which Mr Deuters said that the Claimant had
                   cried when he had been told that he “kicked” Ms Heard. However, Mr
                   Deuters only used this word because it was a word Ms Heard had used
                   and he wished to mollify her as was the Claimant’s specific instruction. It
                   was not because the Claimant had in fact “kicked” Ms Heard. As to the
                   second sentence: it is admitted that the Claimant sent Ms Heard a text
                   message containing the words quoted therein, but it is denied that the said




                                             4
    3408654_5
Case 2:20-mc-00027 Document 1-10 Filed 03/16/20 Page 6 of 17 Page ID #:76



                    text amounted to an admission that the Claimant had behaved in the way
                    alleged.


            17 August 2014


            2.2E    The first sentence of paragraph a.5 is admitted save that the purpose of
                    the trip was for the Claimant to cure his dependence on painkillers and
                    not other drugs. The second sentence is denied. Ms Heard was only
                    present because she had insisted on going on the trip and taking the place
                    of Nathan, the Claimant’s assistant. The Claimant required 24 hour
                    medical care and was frequently sedated because of the physically painful
                    process of withdrawal. The Claimant was being treated by a nurse,
                    Debbie Lloyd, but Ms Heard intervened and withheld medicine from the
                    Claimant causing him to have spasms and withdrawals. As a result, Dr
                    David Kipper was flown in to attend to the Claimant and they returned
                    earlier to Los Angeles than planned. The Claimant then asked Ms Heard
                    to leave him alone and paid for a suite for her and her friends at the
                    Beverley Hills Hotel for five days so he could recover undisturbed. The
                    third and fourth sentences are denied; the Claimant did not assault Ms
                    Heard, nor did he kick or splinter a door. The photograph that Ms. Heard
                    presented, which was purported to be a damaged door from the property
                    in the Bahamas is in fact a door at one of the Claimant’s properties in Los
                    Angeles.


            17 December 2014


            2.2F    As to paragraph 8a.6 without prejudice to the fact that the Defendants
                    have failed to provide any particulars of the alleged violence, it is denied
                    that the Claimant had been violent towards Ms Heard on 17 December
                    2014 or that the text messages sent on that date were an apology for any
                    alleged violence on the part of the Claimant.


            25 January 2015


            2.2G    Save that it is admitted that the Claimant and Ms Heard were in Tokyo
                    on or around 25 January 2015, paragraph 8a.7 is denied.



                                              5
    3408654_5
Case 2:20-mc-00027 Document 1-10 Filed 03/16/20 Page 7 of 17 Page ID #:77




            March 2015


            2.2H   Save that it is admitted that the Claimant and Ms Heard were both in
                   Australia in March 2015, paragraph 8a.8, 8a.9 and 8a.10 are denied.
                   There was only the one incident referred to below:


                   2.2H.1 Immediately before 8 March 2015, Ms Heard had a conversation
                          with the Claimant’s then lawyers, Bloom Hergott who explained
                          the Claimant’s intention to enter into a post-nuptial agreement.
                          On 8 March 2015 this caused Ms Heard to go into a prolonged
                          and extreme rage. The Claimant had been retreating from Ms
                          Heard throughout the day, seeking refuge in locked bathrooms in
                          the house. Ultimately, the Claimant, who had not had a drink in
                          over a year, sought to avoid Ms Heard by going to the downstairs
                          bar in the house. She followed him, screaming at him abusively.
                          The Claimant did not grab or hurt Ms Heard in any way. He did
                          not threaten her, hold her by the hair or the neck, slap her or
                          otherwise attack her in any of the ways described in paragraphs
                          8.a.8 - 8.a.10. The Claimant simply sought to remove himself to
                          other parts of the house consistently throughout the day.


                   2.2H.2 The Claimant poured himself a number of glasses ofa vodka and
                          drank themit. Ms Heard took a bottle and threw it at the
                          Claimant’s head, narrowly missing him. The bottle flew past his
                          head, smashing into the mirror and bottles behind him. The
                          Claimant poured and had another drink of vodka. Ms Heard took
                          another bottle and threw it at the Claimant. The Claimant’s hand
                          was resting on the marble top of the bar, the bottle smashed
                          against his finger, severing the top of his finger and fracturing
                          multiple bones in it. Ms Heard then put a cigarette out on the
                          Claimant’s right cheek.




                                            6
    3408654_5
Case 2:20-mc-00027 Document 1-10 Filed 03/16/20 Page 8 of 17 Page ID #:78



                       2.2H.3 The Claimant was first taken to the home of one of his security
                               guards, Malcolm Connelly. The Claimant’s injury to his finger
                               was assessed and considered to be too serious to be treated there.
                               The Claimant was then taken promptly to hospital for treatment
                               to his hand no later than 64.30pm on 8 March 2015, according to
                               the hospital records..


                       2.2H.4 For the avoidance of doubt, it is expressly denied that the
                               Claimant took MDMA, that Ms Heard found a bag of MDMA
                               pills or that there was any conversation about MDMA.


                       2.2H.5 The further incidents set out in the Defendant’s Confidential
                               Schedule to the Re-Amended Defence are responded to in the
                               Confidential Schedule to this Re-Amended Reply.




                2.2I   As to paragraph 8a.11: it is admitted that the Claimant wrote on a mirror
                       and walls in blood and oil paint. The Claimant was in shock. It is denied
                       that the Claimant urinated over the house as alleged.


                March 2015


                2.2J   Paragraph 8a.12 is denied. It is denied that the Claimant destroyed the
                       personal property as alleged. It is further denied that the Claimant was
                       violent in any way towards Ms Heard or her sister. The Claimant was
                       attempting to leave the house. Ms Heard tried to prevent him, berating
                       him in a rage. The Claimant summoned help fromcausing Debbie Lloyd
                       and Travis McGiverns (a security guard) prompting them to arrive on the
                       scene to intervene. Ms Heard threw a can of Red Bull at the Claimant,
                       striking him in the back. Ms Heard then threw another object at him,
                       which McGivernone of those present blocked from hitting him. Mr
                       McGivernThe security present tried to protect the Claimant by standing
                       between him and Ms Heard, but she lunged at him, punching him in the
                       face with a closed fist causing him visible swelling and injury. The
                       Claimant did not retaliate but simply left the premises.


                                                 7
    3408654_5
Case 2:20-mc-00027 Document 1-10 Filed 03/16/20 Page 9 of 17 Page ID #:79




                August 2015


                2.2K   Save that it is admitted that the Claimant and Ms Heard travelled on the
                       Eastern and Oriental train in August 2015, paragraph 8a.13 is denied.


                26 November 2015


                2.2L   Save that it is admitted that the Claimant and Ms Heard were in Los
                       Angeles on 26 November 2015 for Thanksgiving, paragraph 8a.14 is
                       denied.


                15 December 2015


                2.2M   Save that the first sentence is admitted, paragraph 8a.15 and paragraphs
                       8a.16, 8a.17, 8a.18 and 8.a.19 and a.20 are denied. Ms Heard fabricated
                       the alleged violence and, as part of that pretence, falsely claimed that the
                       blonde hair on the floor was her hair that had been pulled out by the
                       Claimant. The only violence committed on that date was by Ms Heard;
                       she violently attacked the Claimant, leaving him with scratches and
                       swelling around his face. The day after the alleged incident, Ms Heard
                       had no visible injuries on her face.




                21 April 2016


                2.3.   The first sentence of paragraph 8b is admitted.


                2.4.   Save that it is admitted and averred that the Claimant arrived at the party
                       just under two hours late, having been at a meeting with his recently
                       hired business manager and his accountants, the second sentence of
                       paragraph 8b is denied. Earlier that day, the Claimant had told Ms Heard
                       about this important meeting and, during the meeting itself, texted Ms


                                                 8
    3408654_5
Case 2:20-mc-00027 Document 1-10 Filed 03/16/20 Page 10 of 17 Page ID #:80



                        Heard to let her know that he was likely to get out of the meeting far
                        later than the birthday dinner was scheduled to start. The Claimant was
                        not drunk or high on drugs; he was shocked from what he had learnt at
                        the meeting about his business affairs. Despite the Claimant having told
                        Ms Heard the reason why he was unable to make the birthday dinner on
                        time, and had kept her updated by text, Ms Heard was cold towards the
                        Claimant when he arrived.

                 2.5.   As to the third and fourth sentences of paragraph 8b: it is admitted and
                        averred that after the guests had left, Ms Heard began criticising the
                        Claimant for being late. The Claimant got into bed and began reading,
                        and Ms Heard, who had been drinking heavily, became aggressive and
                        violent towards the Claimant, punching him twice in the face as he lay in
                        bed. dThe Claimant stood up and asked Ms. Heard if she wanted to hit
                        him again. She did so, punching the Claimant twice in the face.. The
                        Claimant defended himself by grabbing Ms Heard’s arms to stop her
                        punching him again and told her to stop. He pushed her away from him
                        onto the bed and told her he was leaving and that she should not follow
                        him.




                 2.6.   The Claimant called Sean Bett (a member of his security team, and an 18
                        year veteran detective of the LA Sheriff’s Department), who was
                        stationed in a penthouse apartment next door, and asked to be driven
                        home, explaining that Ms Heard was “at me it again”, or words to that
                        effect. The Claimant was taken by Mr Bett to the Claimant’s house in
                        West Hollywood. The Claimant did not toss aside or smash items as he
                        left. Mr Bett took a photograph of the injury to the Claimant’s face.


                 2.7.   The fifth and sixth sentences of paragraph 8b, and paragraph 8c in its
                        entirety are denied, save that, the Claimant cannot recall whether he left
                        a note saying “Happy fucking Birthday”. Paragraphs 2.5 and 2.6 above
                        are repeated.




                                                  9
     3408654_5
Case 2:20-mc-00027 Document 1-10 Filed 03/16/20 Page 11 of 17 Page ID #:81



             2.7A       The following morning, Ms Heard (or possibly one of her friends)
                        defecated in the Claimant’s and Ms Heard’s bed. On 12 May 2016, Ms
                        Heard told the Estate Manager, Mr Murphy, that leaving the faeces in the
                        Claimant’s bed had been “just a harmless prank” thereby effectively
                        acknowledging that she had been responsible.


             2.7B       The Claimant then resolved to divorce Ms Heard.




             21 May 2016

                 2.8.   As to paragraph 8d:


                        2.8.1. The first sentence of paragraph 8d is admitted, although in the
                              meantime, Ms Heard repeatedly tried to contact the Claimant
                              directly and through her sister, Whitney Heard, who pleaded for
                              the Claimant to get back in touch with Ms Heard.


                        2.8.2. The second sentence of paragraph 8d is admitted save that the
                              Claimant cannot recall the precise time he arrived at the South
                              Broadway apartment, and accordingly no admission is made as to
                              the time. The Claimant texted Whitney Heard on 21 May 2016 at
                              7.30 pm in response to a text he received from her at 7.15 pm,
                              suggesting his arrival may have been later than 7.15pm.



                        2.8.3. The building has multiple penthouses, some of which are
                              adjoining.   Penthouse 3 is the location Ms Heard alleged the
                              “abuse” occurred;      Penthouse 5 is the penthouse across the
                              hallway in which Ms Heard and Ms Pennington claimed Mr Depp
                              “destroyed” items on that evening.          Penthouse 4 adjoins
                              Penthouse 3.



                        2.8.4. The third sentence of paragraph 8d is denied. The Claimant was
                              not drunk or high when he arrived. The Claimant came to the

                                                10
     3408654_5
Case 2:20-mc-00027 Document 1-10 Filed 03/16/20 Page 12 of 17 Page ID #:82



                              South Broadway apartment with two of his security team, Mr Bett
                              and Jerry Judge, to collect some of his belongings from Penthouse
                              3. The Claimant brought his security guards with him precisely
                              because he was concerned about what Ms Heard might do. The
                              security guards waited immediately outside the door of Penthouse
                              3.



                        2.8.5. The fourth sentence of paragraph 8d is denied: to the best of the
                              Claimant’s knowledge at the time, Ms Heard was alone in
                              Penthouse 3 when he arrived, although the Claimant now believes
                              and Ms Pennington must have been hiding in the Penthouse. came
                              into Penthouse 3 a few minutes after the Claimant arrived. The
                              Claimant does not know who Elizabeth Marz is, but observed a
                              woman in Penthouse 5 with Mr Drew.



                        2.8.6. It is admitted that Ms Pennington kept a key to the South
                              Broadway apartment, and that a number of Ms Heard’s friends
                              including Ms Pennington and Mr Drew lived in and worked out
                              of      the   Claimant’s   penthouse   apartments   rent-free   for
                              approximately 4 years.




                 2.9.   Save that no admissions are made as to whether Ms Heard sent a text to
                        Ms Pennington, or as to what iO Tillett Wright said to Ms Heard on the
                        phone as this is outside the Claimant’s knowledge, paragraphs 8e to 8l
                        are denied:




                        2.9.1. When the Claimant arrived at Penthouse 3 his security guards
                              waited just outside the door while the Claimant went in for
                              approximately 10 minutes in total. Ms Heard was in the penthouse
                              when the Claimant arrived. upstairs at the time the Claimant



                                                  11
     3408654_5
Case 2:20-mc-00027 Document 1-10 Filed 03/16/20 Page 13 of 17 Page ID #:83



                         entered the penthouse. When the Claimant went upstairs to get his
                         belongings,


                   2.9.1A The Claimant and Ms Heard called Kevin Murphy from
                          downstairs. The Claimant asked Mr Murphy to repeat to Ms
                          Heard what he had earlier told the Claimant about Ms Heard’s
                          admission that the defecation in the bed was “just a harmless
                          prank.” Mr Murphy repeated that Ms Heard had admitted to him
                          that she was responsible. Ms Heard yelled and swore at Mr
                          Murphy, repeatedly calling him “a fucking liar”. The Claimant
                          told Ms Heard not to speak to Mr Muprhy in that way and that he
                          wanted a divorce. As Ms Heard would not stop screaming, Mr
                          Murphy hung up the phone.


                   2.9.1B The Claimant went upstairs to collect his belongings. Downstairs,
                         Ms Heard went downstairs telephoned iO Tillett Wright and
                         began talking loudly on the phone to Ms Wright in mocking and
                         goading terms about the Claimant and the defecation incident.


                   2.9.2 Ms Pennington either used her key to let herself into Penthouse 3
                         or arrived from the adjoining Penthouse 4, (using a different
                         entrance to the door where the security guards were waiting.) The
                         Claimant came downstairs. Ms Pennington was sitting next to Ms
                         Heard on the sofa. There was no conversation between Ms Heard
                         and the Claimant, and Ms Heard did not call one of the Claimant’s
                         employees.


                   2.9.3 The Claimant then went back downstairs, and took the phone in
                         order asked to speak to MsiO Tillet Wright. and Ms Heard handed
                         him the phone. The Claimant said to Ms iO Tillett Wright “you
                         got what you want, you can have her [Ms Heard]” … I don’t care,
                         it’s over” or words to that effect. He then tossed the phone onto
                         the sofa and crossed the room away from Ms heard towards the
                         kitchen which was some 20 feet away from Ms Heard who was
                         sitting on the sofa. The Claimant did not scream profanities or




                                           12
     3408654_5
Case 2:20-mc-00027 Document 1-10 Filed 03/16/20 Page 14 of 17 Page ID #:84



                         insults. The Claimant did not “storm” upstairs or come back down
                         and grab the phone for a second time.

                   2.9.4 The phone did not his Ms Heard on the face or elsewhere. Nor did
                         the Claimant pull Ms Heard’s hair or strike her, or grab her face,
                         or touch her, or slap, shake and yank Ms Heard around the room
                         or say the words alleged in paragraph 8h. Two police officers who
                         attended the apartment directly after the alleged incident and
                         interviewed Ms Heard twice in good light, saw no injuries or
                         bruising or swelling to Ms Heard’s face (or elsewhere). When one
                         of the officers asked Ms Heard what had happened she responded
                         “nothing”. When Ms Heard was asked if she was hurt, she shook
                         her head. Ms Heard did not say to the officers that she had been
                         assaulted, and when asked if she had been injured in any way she
                         said she was wasn’t injured and refused medical treatment. Ms
                         Heard said she did not want to make a police report and there was
                         nothing wrong. Ms Heard had no visible injuries the following
                         day.

                   2.9.5 Both of these officers subsequently confirmed their evidence to
                         this effect in separate depositions, which are attached to this
                         Reply at Annex A. In the premises, if and to the extent that Ms
                         Pennington subsequently took a photograph of Ms Heard’s face
                         (as pleaded in paragraph 8g and which is not admitted), it was not
                         a photograph of any “injury” caused by the Claimant. In the
                         subsequent proceedings brought by Ms Heard, hardcopy
                         photographs were put in evidence, but neither the original images
                         nor the associated metadata were produced.


                   2.9.6 As the Claimant was crossing the room away from Ms Heard
                         towards the kitchen, Ms Heard began shouting. Upon hearing Ms
                         Heard shouting, the security guards immediately, i.e. within one or
                         two seconds, opened the door and rushed into Penthouse 3 via the
                         kitchen where the Claimant was standing. Immediately upon
                         opening the door, the security guards observed the Claimant
                         standing in the kitchen area, far away from Ms Heard. Ms Heard
                         was repeatedly screaming At that moment, Ms Heard yelled “stop

                                           13
     3408654_5
Case 2:20-mc-00027 Document 1-10 Filed 03/16/20 Page 15 of 17 Page ID #:85



                         hitting me Johnny” (or words to that effect) into the phone before
                         and at the moment the guards entered. The Claimant was not
                         hitting Ms Heard. He was standing in the kitchen, approximately
                         20 feet away from Ms Heard. Just before the security guards
                         entered, Ms Pennington suddenly appeared from behind the
                         Claimant, running past his right side towards Ms Heard and ran to
                         Ms Heard from behind the Claimant, shouting “Don’t do it, stop it,
                         leave her alone” (or words to that effect). Ms Heard and Ms
                         Pennington were standing in front of the sofa about 25 feet away
                         from the Claimant.

                   2.9.7 Ms Heard was visibly shocked to see the security guards enter, and
                         attempted to feign crying, as did Ms Pennington. Ms Heard
                         changed from the present tense to the past tense and said: “he hit
                         me with a phone” and “that’s the last time you hit me Johnny” and
                         “You better not hit me again” (or words to the effect). The
                         Claimant did not move but said: “What are you talking about?
                         You’re crazy. I didn’t hit you.” Ms Heard screamed “Call 911”
                         (presumably because Ms iO Tillett Wright was still on the phone).
                         One of the security guards, Mr Judge, said to Claimant: “Let’s just
                         get out of here boss” and took the Claimant immediately out of the
                         door.

                   2.9.8 There was no interaction between the security guards and Ms
                         Heard. The time between the security guards entering the
                         apartment and leaving with the Claimant was less than a
                         minuteabout 30 seconds. The Claimant did not move from the
                         kitchen from the time the security guards entered to the point he
                         left the penthouse with them. The Claimant did not touch or
                         approach Ms Pennington during the entire time she was there.



                   2.9.9 The Claimant did not smash any items in Penthouse 3, Penthouse
                         5 or elsewhere, nor did he kick a hole in a door. For the avoidance
                         of doubt: the Claimant did not brandish a magnum sized, or any
                         other sized bottle of wine, or any object at all. The Claimant did
                         not use a bottle to, or otherwise, strike glass, fruit, cutlery,



                                           14
     3408654_5
Case 2:20-mc-00027 Document 1-10 Filed 03/16/20 Page 16 of 17 Page ID #:86



                              flowers, candles or any other object. The police officers who
                              attended shortly after the alleged incident, inspected the property
                              and saw no smashed items, broken bottles, broken glass,
                              destroyed cutlery, destroyed flowers, or spilled wine in either
                              Penthouse 3 or 5, (as detailed in their depositions at Annex A). In
                              the premises, if and to the extent that Ms Pennington
                              subsequently took photographs of smashed items (as pleaded in
                              paragraph 8g and which is not admitted), those items were not
                              smashed by the Claimant.

                        2.9.10 After leaving Penthouse 3, the Claimant went with his security
                              guards to check Penthouse 5 where he discovered Mr Drew, a
                              woman (whom he now presumes was Elizabeth Marz) and a dog.
                              It appeared they were using Penthouse 5 to operate their business
                              (some kind of craft beading business). The Claimant ordered them
                              to leave Penthouse 5 which they did and the Claimant and his
                              security then left at about 8.30pm.

                 2.10   Save that the imputation that Ms Heard needed to be kept “safe” from
                        the Claimant is denied, no admissions are made as to paragraph 8m
                        because the Claimant does not know what Ms Heard did after he left
                        Penthouse 3.


                 2.11   As to paragraph 8n: it is admitted that Ms Heard filed a petition for the
                        dissolution of her marriage to the Claimant on 23 May 2016 and issued
                        an application for a domestic violence restraining order against the
                        Claimant on 27 May 2016 but it is denied that this was “following the
                        incident” as described in the Defence. The second and third sentences are
                        admitted.


                 2.12   It is admitted that Ms Heard’s declaration contained the matters set out in
                        paragraph 8o of the Defence as originally filed; it contained none of the
                        other alleged incidents added by amendment. As to the first sentence of
                        that paragraph, the true facts are set out above. As to the second to fourth
                        sentences, the Claimant does not plead further to the second to fourth
                        sentences as it is not necessary to do so.



                                                  15
     3408654_5
Case 2:20-mc-00027 Document 1-10 Filed 03/16/20 Page 17 of 17 Page ID #:87
